DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per preliminary amendment dated 5/1/20, claims 1-7 are currently pending in the application.

Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
i.	Group I, claim(s) 1-6, drawn to a fluorine-containing elastomer composition, 
ii.	Group II, claim(s) 6, drawn to sheet obtained by molding a fluorine-containing elastomer composition.
The inventions listed as Groups I to II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The technical feature that is common to Groups I and II is the fluorine-containing elastomer composition of claim 1.
Chen (US 2017/0066955 A1) teaches a thermal interface material with high heat conductivity, superior heat dissipation and heat resistance, comprising a fluoroelastomer component having vinylidene units and a heat conductive filler dispersed in the fluoroelastomer, wherein the fluoroelastomer component has a Mooney viscosity ML(1+10) of less than 60 at 121oC (Ab., [0001, 0008, 0009, 0022], ref. claim 1), and wherein the heat conductive filler comprises aluminum oxide, aluminum nitride, boron nitride, silicon carbide, zinc oxide, magnesium oxide or mixtures thereof (read on insulating thermal conductive filler of claim 1) ([0016], Tables 1, 2, ref. claim 7). The reference further teaches fluoroelastomers comprising vinylidene fluoride units (i.e. VdF) ([0010, 0022], ref. claim 2). Although the reference is silent on compositions comprising a fluroelastomer having claimed Mooney viscosity, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention to include any fluoroelastomer having a viscosity within the scope of Chen, including those as in the claimed invention.
The discussion on Chen and Washino references that render obvious the composition of claim 1 elaborated in the rejections below are incorporated herein by reference. Given that the common technical feature of presently cited claims in Groups I and II fails to define a contribution over Chen et al. or Washino, the common technical feature does not amount to a special technical feature.
In light of above, there is lack of unity between the cited groups.

In response to Examiner’s telephonic request (dated 2/15/21), Applicant’s attorney (Mr. Abraham Rosner) indicated in a voice message dated 2/18/21 that a provisional election is made without traverse to prosecute the invention of Group 1, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action. Claim 7 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0066955 A1).
Chen teaches a thermal interface material with high heat conductivity, superior heat dissipation and heat resistance, comprising a fluoroelastomer component (reads on fluorine-containing elastomer) and a heat conductive filler dispersed in the fluoroelastomer, wherein the fluoroelastomer component has a Mooney viscosity ML(1+10) of less than 60 at 121oC (Ab., [0001, 0008, 0009, 0022], ref. claim 1), and wherein the heat conductive filler comprises aluminum oxide, aluminum nitride, boron nitride, silicon carbide, zinc oxide, magnesium oxide or mixtures thereof (read on insulating thermal conductive filler of claim 1) ([0016], Examples in Tables 1, 2, ref. claim 7). The reference further teaches fluoroelastomers comprising vinylidene fluoride units (i.e. VdF) ([0010, 0022], ref. claim 2). 
Chen is silent with regard to a composition comprising a fluoroelastomer component having a Mooney viscosity ML(1+10) of 10 or lower at 121oC, and an insulating thermal conductive filler in one single embodiment as in the claimed invention (claim 1).
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
Given the teaching in Chen that the fluoroelastomer component has a Mooney viscosity ML(1+10) of less than 60 at 121oC (Ab., [0009, 0022], ref. claim 1), it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include prepare a thermal interface material for heat dissipation comprising a fluoroelastomer component having any Mooney viscosity ML(1+10) of less than 60 at 121oC, including those within the scope of the claim 1, absent evidence of unexpected results.
With regard to claim 2, Chen teaches fluoroelastomers of the following formula, which read on Vdf/HFP copolymer and Vdf/HFP/TFE copolymer, respectively, [0010, 0022], ref. claim 2):

    PNG
    media_image1.png
    154
    408
    media_image1.png
    Greyscale

With regard to claim 3, Chen teaches aluminum oxide, aluminum nitride, boron nitride, silicon carbide, zinc oxide, magnesium oxide or mixtures thereof ([0016], Tables 1, 2, ref. claim 7).
With regard to claim 4, Chen teaches filler in an amount of 40 to 65% by volume of the thermal interface material (Ab., [0012]). Although the disclosed range does not overlap with the claimed range, it is the examiner's position that the claimed lower limit of 70% by volume and Chen’s 65% by volume are close enough that one of ordinary skill in the art would have expected the products to have the same properties. Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
With regard to claim 5, Chen teaches the following coupling agent for coupling the fluoroelastomer and heat conductive filler ([0025], Tables 1,2):

    PNG
    media_image2.png
    188
    271
    media_image2.png
    Greyscale

Disclosed couple agent reads on a silane coupling agent. Chen further teaches that the fluoroelastomer and the heat conductive filler are blended in a kneader to form a kneaded paste and then subjected to extrusion, calendaring or injection molding [0028]. Given the limited components in the composition and limited process steps for forming the molded article, it would have been obvious to a skilled artisan to treat the filler with a coupling agent prior to the blending step so as to uniformly distribute the coupling agent on the filler surface. In the alternative, a skilled artisan would reasonably expect the filler particles to be treated with the coupling agent during the molding process, absent evidence to the contrary.
With regard to claim 6, Chen teaches conductive filler particle size of 3-70 m [0016, 0024, ref. claim 8).

7.	Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Washino et al. (US 2011/0021716 A1).
Washino teaches fluorine-containing elastomers (fluoroelastomer) comprising vinylidene fluoride units and monomer units comprising a crosslinkable group, said elastomer having a Mooney viscosity at 121oC of 5 to 100, and crosslinkable compositions comprising the fluorine-containing elastomer and a crosslinking agent (Ab., [0014, 0020-0022, 0038-0039], ref. claims). The reference further teaches inorganic substance can be blended as a crosslinking accelerator, such as silicon nitride or aluminum nitride (read on insulating thermal conducted filer of claims 1 and 3) disclosed as preferred crosslinking accelerators, and useable in an amount of 0.1 to 50 parts by mass per 100 parts by mass of fluorine-containing elastomer ([0056-0062]).
Washino is silent with regard to a crosslinkable composition comprising a fluorine-containing elastomer component having a Mooney viscosity ML(1+10) of 10 or lower at 121oC, and silicon nitride or aluminum nitride in one single embodiment as in the claimed invention (claim 1).
As stated in paragraph 10 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Given the teaching in Washino on fluorine-containing elastomer having a Mooney viscosity of overlapping scope, crosslinkable compositions comprising the same and a crosslinking agent, and the teaching on silicon nitride, aluminum nitride as preferred crosslinking accelerators, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to formulate compositions comprising a fluorine-containing elastomer having any viscosity within the disclosed range including those of overlapping scope, a crosslinking agent, and any of silicon nitride, aluminum nitride as a crosslinking accelerator and thereby arrive at claims 1 and 3. Additionally, claim 1 recites the limitation “for a heat dissipation material” which is an intended use of the claimed composition. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0066955 A1) in view of Tatsu (US 2003/0125463 A1)
The discussion with regard to Chen from paragraphs 9, 12-17 above is incorporated herein by reference. It is noted that the reference teaches compositions comprising an inorganic filler and a silane coupling agent [0025].
The prior art is silent with regard to a composition comprising an insulating thermal conductive filler which is treated with a silane couple agent as in the claimed invention.
The secondary reference to Tatsu is directed to a fluoroelastomer composition comprising an inorganic filler, such as zinc oxide, magnesium oxide, aluminum oxide etc. and an organosilicon compound as the silane coupling agent (Ab., [0009-0011, 0026, 0040-0055]). The reference further teaches that a silane coupling agent may be directly compounded or that it may be incorporated by treating the surface of the inorganic filler with a silane coupling agent and compounding the treated inorganic filler with a fluoroelastomer [0056-0061]. Given the teaching in Tatsu on fluoroelastomer compositions comprising inorganic fillers and a silane coupling agent, which may be included as a compounding additive or in the form of inorganic fillers that are surface treated with a silane coupling agent, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include a silane coupling agent in Chen’s compositions by any of the art recognized means, including by treating Chen’s inorganic fillers with a silane coupling agent and thereby arrive at the claimed invention.

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirano et al. (US 2012/0289641 A1) teach a crosslinkable elastomer composition comprising a fluorine-containing elastomer comprising vinylidene fluoride and silicon carbide particles. Exemplified embodiments teach an elastomer having a Mooney viscosity at 121oC of 19 or 23.
Matsumoto (US 2019/0169415 A1) teaches a fluoroelastomer composition comprising vinylidene fluoride units [[031-0038], having a Mooney viscosity ML(1+10) preferably of 10 or higher, at 100oC [0066], and including inorganic fillers such as aluminum oxide, silicon carbide, silicon nitride, aluminum nitride etc. [0127].

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762